Fourth Court of Appeals
                                San Antonio, Texas
                                    December 16, 2014

                                   No. 04-14-00844-CV

           IN THE INTEREST OF N.R.V., A.M.A.F. AND I.I.F., CHILDREN,

                  From the 38th Judicial District Court, Real County, Texas
                              Trial Court No. 2013-3094-DC
                     The Honorable Cathy O. Morris, Judge Presiding


                                      ORDER
       The District Clerk's Notification of Late Record is hereby GRANTED. Time is extended
to December 22, 2014.




                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court